Citation Nr: 1618661	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to an evaluation in excess of 10 percent prior to March 5, 2013, and 30 percent thereafter, for degenerative joint disease of the left knee.

3. Entitlement to an evaluation in excess of 10 percent prior to March 5, 2013, and 20 percent thereafter, for degenerative joint and degenerative disc disease of the lumbar spine.

4. Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana and Oakland, California.  The case comes to the Board from the New Orleans RO.

The issues of service connection for a right knee disability, increased evaluations for left knee and lumbar spine disabilities, and recognition of the Veteran's son as a helpless child are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2007 rating decision denied the Veteran claim of entitlement to service connection for a right knee disability.  The Veteran was notified of his appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence received since the August 2007 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.



CONCLUSIONS OF LAW

1. The August 2007 rating decision which denied the Veteran's claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the August 2007 rating decision in connection with Veteran's claim of service connection for a right knee disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of service connection for a right knee disability by an August 2007 rating decision, based on a finding that the Veteran was not then diagnosed with a right knee disability.  The appellant was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board observes that it appears the RO has determined that new and material evidence has been received, reopened the Veteran's claim, and then denied the claim on its merits.  See March 2013 statement of the case.  Even though the RO has reopened the previously disallowed claim, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the August 2007 rating decision includes additional lay statement submitted by the Veteran, a number of VA and private treatment records, and the reports of VA examinations conducted in May 2010 and March 2013.  Significantly, the VA and private treatment records contain diagnoses of chondromalacia and degenerative joint disease of the right knee.  Furthermore, the appellant contends that doctors have told him that his right knee disability is due to an altered gait caused by his service-connected left knee disability.  See, e.g., April 2010 statement.  This evidence was not before VA at the time of the August 2007 denial, and, presumed credible, raises a reasonable possibility of substantiating the Veteran's claim on a secondary basis.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for a right knee disability must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a right knee disability.  This is a complete grant as to that issue.  However, additional development is required prior to a Board decision on each of the Veteran's claims.

There have been contentions advanced that new examinations are needed as to the increased rating and service connection issues that are on appeal.  In view of the action taken below, the Board makes no further finding on those contentions at this time.

Review of the record reveals that the Veteran requested a videoconference hearing before the Board.  This substantive appeal was submitted on the issue regarding the issue of recognition of his son as a helpless child.  See March 2015 VA Form 9.  On that document, however, he checked that he wanted to appeal all issues listed on any statement or supplemental statement of the case.  Thus, it is presumed that all remaining issues should be included in the hearing request.  As the Veteran's requested hearing has not yet been conducted, this issue should be remanded to schedule the Veteran for a videoconference hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


